                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF TENNESSEE

  TAKOMA REGIONAL HOSPITAL, INC.          )
  F/K/A TAKOMA HOSPITAL, INC.,            )
  AMISUB (SFH), INC., BAPTIST             )
  WOMENS HEALTH CENTER, LLC,              )
  CAMPBELL COUNTY HMA, LLC,               )
  CLARKSVILLE HEALTH SYSTEM, G.P.,        )
  CLEVELAND TENNESSEE HOSPITAL            )   CIVIL ACTION NO. ______
                                                                  2:19-cv-157
  COMPANY, LLC, COCKE COUNTY              )   (Removal from: Circuit Court for
  HMA, LLC, DICKENSON COMMUNITY           )   Greene County at Greeneville, State of
  HOSPITAL, HAWKINS COUNTY                )   Tennessee)
  MEMORIAL HOSPITAL F/K/A                 )
  HAWKINS COUNTY MEMORIAL                 )
  HOSPITAL, JEFFERSON COUNTY HMA,         )
  LLC, JOHNSTON MEMORIAL                  )
  HOSPITAL, INC., LEBANON HMA, LLC        )
  F/K/A LEBANON HMA, INC.,                )
  LEXINGTON HOSPITAL                      )
  CORPORATION, METRO KNOXVILLE            )
  HMA, LLC, MOUNTAIN STATES               )
  HEALTH ALLIANCE F/K/A JOHNSON           )
  CITY MEDICAL CENTER HOSPITAL,           )
  INC., NORTHEAST TENNESSEE               )
  COMMUNITY HEALTH CENTERS, INC.,         )
  NORTON COMMUNITY HOSPITAL,              )
  SAINT FRANCIS HOSPITAL –                )
  BARTLETT, INC. F/K/A TENET              )
  HEALTH SYSTEM BARTLETT, INC.,           )
  SHELBYVILLE HOSPITAL COMPANY            )
  LLC F/K/A SHELBYVILLE HOSPITAL          )
  CORPORATION, SMYTH COUNTY               )
  COMMUNITY HOSPITAL,                     )
  TULLAHOMA HMA, LLC F/K/A                )
  TULLAHOMA HMA, INC., and                )
  WELLMONT HEALTH SYSTEM F/K/A            )
  BRMC/HVHMC, INC.,                       )
                                          )
                    Plaintiffs,           )
        v.                                )
                                          )
  PURDUE PHARMA L.P.; PURDUE              )
  PHARMA, INC.; THE PURDUE                )
  FREDERICK COMPANY; RICHARD              )
  SACKLER; BEVERLY SACKLER;               )

                                      1

Case 2:19-cv-00157-HSM-CHS Document 1 Filed 09/03/19 Page 1 of 35 PageID #: 1
  DAVID SACKLER; ILENE SACKLER            )
  LEFCOURT; JOHNATHAN SACKLER;            )
  KATHE SACKLER; MORTIMER D.A.            )
  SACKLER; THERESA SACKLER; JOHN          )
  STEWART; MARK TIMNEY; CRAIG             )
  LANDAU; RUSSELL GASDIA; ANDREW          )
  T. STOKES; AMNEAL                       )
  PHARMACEUTICALS, LLC; AMNEAL            )
  PHARMACEUTICALS, INC.; TEVA             )
  PHARMACEUTICAL INDUSTRIES,              )
  LTD.; TEVA PHARMACEUTICALS USA,         )
  INC.; CEPHALON, INC.; JOHNSON &         )
  JOHNSON; JANSSEN                        )
  PHARMACEUTICALS, INC.; JANSSEN          )
  PHARMACEUTICA, INC. N/K/A               )
  JANSSEN PHARMACEUTICALS, INC.;          )
  ABBOTTT LABORATORIES; ABBOTT            )
  LABORATORIES, INC.; ASSERTIO            )
  THERAPEUTICS, INC.; ENDO HEALTH         )
  SOLUTIONS, INC.; ENDO                   )
  PHARMACEUTICALS, INC.;                  )
  MALLINCKRODT, LLC;                      )
  MALLINCKRODT PLC; SPECGX, LLC;          )
  ALLERGAN PLC; WATSON                    )
  LABORATORIES, INC.; ACTAVIS LLC;        )
  ACTAVIS PHARMA, INC.; ANDA, INC.;       )
  H.D. SMITH, LLC F/K/A H.D. SMITH        )
  WHOLESALE DRUG CO.; HENRY               )
  SCHEIN, INC.; AMERISOURCEBERGEN         )
  DRUG CORPORATION; MIAMI-LUKEN,          )
  INC.; CARDINAL HEALTH, INC.; RITE       )
  AID OF MARYLAND, INC.; THE              )
  KROGER CO.; KROGER LIMITED              )
  PARTNERSHIP II; CVS HEALTH              )
  CORPORATION; CVS PHARMACY,              )
  INC.; CVS INDIANA, L.L.C.; WAL-         )
  MART INC.; WAL-MART STORES              )
  EAST, LP; NORAMCO, INC.;                )
  WALGREENS BOOTS ALLIANCE, INC.;         )
  P & S PHARMACY; LOWELL B.               )
  GRIZZLE; HENRY BABENCO; SHARON          )
  NAYLOR; ALICIA NAYLOR; and              )
  GREGORY MADRON;                         )
                                          )
                    Defendants.           )



                                      2

Case 2:19-cv-00157-HSM-CHS Document 1 Filed 09/03/19 Page 2 of 35 PageID #: 2
                                       NOTICE OF REMOVAL

          PLEASE TAKE NOTICE that, pursuant to 28 U.S.C. §§ 1331, 1441, 1446, and 1367,

Defendant Cardinal Health, Inc. (“Cardinal Health”) has removed the above-captioned action

from the Circuit Court for Greene County at Greeneville, State of Tennessee to the United States

District Court for the Eastern District of Tennessee. As grounds for removal, Cardinal Health

states:

I.        NATURE OF REMOVED ACTION

          1.    On or about July 12, 2019, Takoma Regional Hospital, Inc. f/k/a Takoma

Hospital, Inc.; Amisub (SFH), Inc.; Baptist Womens Health Center, LLC; Campbell County

HMA, LLC; Clarksville Health System, G.P.; Cleveland Tennessee Hospital Company, LLC;

Cocke County HMA, LLC; Dickenson Community Hospital; Hawkins County Memorial

Hospital f/k/a Hawkins County Memorial Hospital; Jefferson County HMA, LLC; Johnston

Memorial Hospital, Inc.; Lebanon HMA, LLC f/k/a Lebanon HMA, Inc.; Lexington Hospital

Corporation; Metro Knoxville HMA, LLC; Mountain States Health Alliance f/k/a Johnson City

Medical Center Hospital, Inc.; Northeast Tennessee Community Health Centers, Inc.; Norton

Community Hospital; Saint Francis Hospital – Bartlett, Inc. f/k/a Tenet Health System Bartlett,

Inc.; Shelbyville Hospital Company LLC f/k/a Shelbyville Hospital Corporation; Smyth County

Community Hospital; Tullahoma HMA, LLC f/k/a Tullahoma HMA, Inc.; and Wellmont Health

System f/k/a BRMC/HVHMC, Inc. (collectively “Plaintiffs”) filed Takoma Regional Hospital,

Inc. f/k/a Takoma Hospital, Inc., et al. v. Purdue Pharma L.P., et al., in the Circuit Court for

Greene County at Greeneville, State of Tennessee. The court assigned the case Docket No.

CC19CV295BB.

          2.    The Complaint asserts claims against four groups of Defendants.



                                                3

Case 2:19-cv-00157-HSM-CHS Document 1 Filed 09/03/19 Page 3 of 35 PageID #: 3
       3.     The first group of defendants consists of Purdue Pharma L.P.; Purdue Pharma

Inc.; The Purdue Frederick Company; Richard Sackler; Beverly Sackler; David Sackler; Ilene

Sackler Lefcourt; Johnathan Sackler; Kathe Sackler; Mortimer D.A. Sackler; Theresa Sackler;

John Stewart; Mark Timney; Craig Landau; Russell Gasdia; Andrew T. Stokes; Amneal

Pharmaceuticals LLC; Amneal Pharmaceuticals, Inc.; Teva Pharmaceutical Industries Ltd.

(incorrectly named as “Teva Pharmaceutical Industries, Ltd.” In the Complaint); Teva

Pharmaceuticals USA, Inc.; Cephalon, Inc.; Johnson & Johnson; Janssen Pharmaceuticals, Inc.;

Ortho-McNeil-Janssen Pharmaceuticals, Inc. n/k/a Janssen Pharmaceuticals, Inc.; Janssen

Pharmaceutica, Inc. n/k/a Janssen Pharmaceuticals, Inc.; Abbott Laboratories; Abbott

Laboratories Inc.; Assertio Therapeutics, Inc.; Endo Health Solutions Inc.; Endo Pharmaceuticals

Inc.; Mallinckrodt, LLC; Mallinckrodt plc; SpecGx, LLC; Allergan plc; Watson Laboratories,

Inc.; Actavis LLC; Actavis Pharma, Inc.; and Noramco, Inc. (referenced in the Complaint

collectively as the “Marketing Defendants,” hereinafter referred to as “Manufacturer

Defendants”). Compl. ¶¶ 109-80.

       4.     The second group of defendants consists of Anda, Inc.; H.D. Smith, LLC f/k/a

H.D. Smith Wholesale Drug Co.; Henry Schein, Inc.; AmerisourceBergen Drug Corporation;

Miami-Luken, Inc.; and Cardinal Health, Inc. (collectively, “Distributor Defendants”).       Id.

¶¶ 181-94.

       5.     The third group of defendants consists of P & S Pharmacy; Lowell B. Grizzle;

Henry Babenco; Sharon Naylor; Alicia Naylor; and Gregory Madron (referenced in the

Complaint collectively as the “‘Pill Mill’ Defendants,” hereinafter referred to as “Individual

Defendants”). Id. ¶¶ 195-208.




                                               4

Case 2:19-cv-00157-HSM-CHS Document 1 Filed 09/03/19 Page 4 of 35 PageID #: 4
         6.    The fourth and final group of defendants consists of Rite Aid of Maryland, Inc.;

The Kroger Co.; Kroger Limited Partnership II; CVS Health Corporation; CVS Pharmacy, Inc.;
                                      1
CVS Indiana, L.L.C.; Walmart Inc.; Wal-Mart Stores East, LP; and Walgreens Boots Alliance,

Inc. (referenced in the Complaint collectively as the “National Retail Pharmacies,” hereinafter

referred to as “Retail Pharmacy Defendants”). Id. ¶¶ 209-23.

         7.    With respect to the Distributor Defendants, Plaintiffs complain of over-

distribution of prescription opioids into Tennessee and Southwest Virginia and allege that the

Distributor Defendants’ failure to “detect and warn of diversion of” prescription opioids was a

“substantial cause for the volume of prescription opioids plaguing Plaintiffs’ communities.” Id.

¶ 181.

         8.    The Complaint asserts six counts against Distributor Defendants: violation of

Tennessee’s Consumer Protection Act (Count I); negligence (Count II); nuisance (Count III);

unjust enrichment (Count IV); fraud and deceit (Count V); and civil conspiracy (Count VI). Id.

¶¶ 959-1096, Prayer for Relief.

         9.    Although Plaintiffs purport to disavow stating a federal question, id. ¶ 82,

Plaintiffs plead, among other things, that Distributor Defendants were required to “report

‘suspicious orders’ [of controlled substances] which the Distributor Defendants knew were likely

to be diverted, to the relevant governmental authorities,” id. ¶ 741, and that Distributor

Defendants “breached their duty to monitor, detect, investigate, refuse and report suspicious

orders of prescription opiates,” id. ¶ 743.




1
 Incorrectly named as Wal-Mart Inc. As of February 1, 2018, Wal-Mart Stores, Inc. became
known as Walmart Inc., not Wal-Mart Inc.

                                               5

Case 2:19-cv-00157-HSM-CHS Document 1 Filed 09/03/19 Page 5 of 35 PageID #: 5
       10.     Because the duties governing reporting and shipping “suspicious” opioid orders

arise from the federal Controlled Substances Act (“CSA”) and its implementing regulations,

Plaintiffs plead that alleged violations of federal law form the basis for its claims.

       11.     Cardinal Health was served with the Complaint on August 5, 2019, and Cardinal

Health’s current deadline to respond to the Complaint is October 1, 2019.

       12.     On December 5, 2017, the Judicial Panel on Multidistrict Litigation (“JPML”)

formed a multidistrict litigation (“MDL”) and transferred opioid-related actions to Judge Dan

Polster in the Northern District of Ohio pursuant to 28 U.S.C. § 1407.               See In re Nat’l

Prescription Opiate Litig., MDL No. 2804 (Dec. 5, 2017), ECF No. 328. More than 2,000

opioid-related actions are pending in the MDL, including hundreds of actions originally filed

within the Sixth Circuit.2

       13.     Cardinal Health intends to tag this case immediately for transfer to the MDL.

       14.     In accordance with 28 U.S.C. § 1446(a), copies of all process, pleadings, and

orders served on Cardinal Health in the state court action will be filed with the Court. See

Declaration of Zachary C. Howenstine (dated August 30, 2019) (hereinafter “Howenstine

Decl.”).


2
   See, e.g., Campbell County v. AmerisourceBergen Drug Corp., No. 3:18-CV-00006 (E.D.
Tenn.) (transferred to MDL Jan. 29, 2018); Greene County v. AmerisourceBergen Drug Corp.,
No. 2:18-CV-00002 (E.D. Tenn.) (transferred to MDL Jan. 31, 2018); Hancock County v.
AmerisourceBergen Drug Corp., No. 2:18-CV-00010 (E.D. Tenn.) (transferred to MDL Feb. 5,
2018); Hawkins County v. AmerisourceBergen Drug Corp., No. 2:18-CV-00030 (E.D. Tenn.)
(transferred to MDL Mar. 26, 2018); Fox v. Purdue Pharma L.P., No. 1:18-CV-00194 (E.D.
Tenn.) (transferred to MDL Sept. 6, 2018); Johnson County v. AmerisourceBergen Drug Corp.,
No. 2:18-CV-00003 (E.D. Tenn.) (transferred to MDL Jan. 31, 2018); Morgan County v. Purdue
Pharma L.P., No. 3:19-CV-00036 (E.D. Tenn.) (transferred to MDL Feb. 14, 2019); Scott
County v. Purdue Pharma L.P., No. 3:18-CV-00083 (E.D. Tenn.) (transferred to MDL Mar. 21,
2018); Washington County v. AmerisourceBergen Drug Corp., No. 2:18-CV-00205 (E.D. Tenn.)
(transferred to MDL Dec. 11, 2018); Claiborne County v. AmerisourceBergen Drug Corp., No.
3:19-CV-00231 (E.D. Tenn.) (transferred to MDL Jul. 18, 2019).

                                                  6

Case 2:19-cv-00157-HSM-CHS Document 1 Filed 09/03/19 Page 6 of 35 PageID #: 6
II.    TIMELINESS OF REMOVAL

       15.     Cardinal Health was served with the Complaint on August 5, 2019.

       16.     In accordance with 28 U.S.C. § 1446(b), this notice of removal is timely filed

within 30 days of service of Plaintiffs’ Complaint. See Murphy Bros., Inc. v. Michetti Pipe

Stringing, Inc., 526 U.S. 344, 354-56 (1999) (30-day removal period begins to run upon service

of summons and complaint).

       17.     “If defendants are served at different times, and a later-served defendant files a

notice of removal, any earlier-served defendant may consent to the removal even though that

earlier-served defendant did not previously initiate or consent to removal.”              28 U.S.C.

§ 1446(b)(2)(C).

III.   PROPRIETY OF VENUE

       18.     Venue is proper in this Court pursuant to 28 U.S.C. § 1441(a) because the Circuit

Court for Greene County at Greeneville, State of Tennessee, where the state court action was

pending prior to removal, is a state court within this federal district and division.

IV.    BASIS OF REMOVAL

       19.     Removal is proper pursuant to 28 U.S.C. §§ 1331 and 1441 because Plaintiffs’

claims present a substantial federal question under the CSA, 21 U.S.C. §§ 801, et seq.3


3
  A defendant need not overcome any artificial presumptions against removal or in favor of
remand. In Breuer v. Jim’s Concrete of Brevard, Inc., 538 U.S. 691 (2003), the Supreme Court
unanimously held that the 1948 amendments to the general federal removal statute, 28 U.S.C.
§ 1441(a), trumped the Court’s prior teachings in Shamrock Oil & Gas Corp. v. Sheets, 313 U.S.
100 (1941), and its antecedents, that federal jurisdictional statutes must be strictly construed
against any recognition of federal subject matter jurisdiction, with every presumption indulged in
favor of remand. Id. at 697-98 (“[W]hatever apparent force this argument [of strict construction
against removal] might have claimed when Shamrock was handed down has been qualified by
later statutory development. . . . Since 1948, therefore, there has been no question that
whenever the subject matter of an action qualifies it for removal, the burden is on a plaintiff to
find an express exception.” (emphasis added)); see also Exxon Mobil Corp. v Allapattah Servs.,
Inc., 545 U.S. 546, 558 (2005) (construing 1990 enactment of 28 U.S.C. § 1367, authorizing
                                                  7

Case 2:19-cv-00157-HSM-CHS Document 1 Filed 09/03/19 Page 7 of 35 PageID #: 7
       20.     The original jurisdiction of the district courts includes jurisdiction over “all civil

actions arising under the Constitution, laws, or treaties of the United States.” 28 U.S.C. § 1331.

       21.     “Whether a case ‘arises under’ federal law for purposes of § 1331” is governed by

the “well-pleaded complaint rule.” Holmes Grp., Inc. v. Vornado Air Circulation Sys., Inc., 535

U.S. 826, 830, 839 (2002). The artful pleading doctrine, however, “empowers courts to look

beneath the face of the complaint to divine the underlying nature of a claim, to determine

whether the plaintiff has sought to defeat removal by asserting a federal claim under state-law

colors.” BIW Deceived v. Local S6, Indus. Union of Marine & Shipbuilding Workers of Am., 132

F.3d 824, 831 (1st Cir. 1997); see also Lopez-Munoz v. Triple-S Salud, Inc., 754 F.3d 1, 5 (1st

Cir. 2014) (“[T]he artful pleading doctrine allows a federal court to peer beneath the local-law

veneer of a plaintiff's complaint in order to glean the true nature of the claims presented.”). “In

other words, a plaintiff may not, by the expedient of artful pleading, defeat a defendant’s

legitimate right to a federal forum.” BIW Deceived, 132 F.3d at 831.

       22.     Even when state law creates the causes of action, a complaint may raise a

substantial question of federal law sufficient to warrant removal if “vindication of a right under

state law necessarily turn[s] on some construction of federal law.” Merrell Dow Pharm. Inc. v.

Thompson, 478 U.S. 804, 808-09 (1986) (citation omitted); see Gully v. First Nat’l Bank, 299

U.S. 109, 112 (1936) (“To bring a case within [§ 1441], a right or immunity created by the

Constitution or laws of the United States must be an element, and an essential one, of the

supplemental federal subject matter jurisdiction, and holding: “We must not give jurisdictional
statutes a more expansive interpretation than their text warrants; but it is just as important not to
adopt an artificial construction that is narrower than what the text provides . . . Ordinary
principles of statutory construction apply.” (citation omitted)).
More recently, a unanimous Supreme Court in Mims v. Arrow Financial Services, LLC held:
“Divestment of district court jurisdiction should be found no more readily than divestment of
state court jurisdiction, given the longstanding and explicit grant of federal question jurisdiction
in 28 U.S.C. § 1331.” 565 U.S. 368, 379 (2012) (brackets and citations omitted).

                                                 8

Case 2:19-cv-00157-HSM-CHS Document 1 Filed 09/03/19 Page 8 of 35 PageID #: 8
plaintiff’s cause of action.”); Mikulski v. Centerior Energy Corp, 501 F.3d 555, 565 (6th Cir.

2007) (“Under the substantial-federal-question doctrine, a state law cause of action may actually

arise under federal law, even though Congress has not created a private right of action, if the

vindication of a right under state law depends on the validity, construction, or effect of federal

law.”).

          23.   “[F]ederal jurisdiction over a state law claim will lie if a federal issue is:

(1) necessarily raised, (2) actually disputed, (3) substantial, and (4) capable of resolution in

federal court without disrupting the federal-state balance approved by Congress.” Gunn v.

Minton, 568 U.S. 251, 258 (2013); see Grable & Sons Metal Prods., Inc. v. Darue Eng’g & Mfg.,

545 U.S. 308, 315 (2005). “Where all four of these requirements are met . . . jurisdiction is

proper because there is a ‘serious federal interest in claiming the advantages thought to be

inherent in a federal forum,’ which can be vindicated without disrupting Congress’s intended

division of labor between state and federal courts.” Gunn, 568 U.S. at 258 (quoting Grable, 545

U.S. at 314).

          24.   As set forth below, this case meets all four requirements.4

          25.   Although Plaintiffs ostensibly plead some of their theories of recovery against

Distributor Defendants as state law claims, they base the underlying theory of liability on

Cardinal Health’s alleged violations of federal law or alleged duties arising out of federal law,

specifically the CSA, i.e., that a portion of its otherwise lawful shipments of prescription opioids

were unlawful because they were shipped in fulfillment of suspicious orders that Cardinal Health

allegedly had a duty to identify, report, and then not ship.

4
  The substantiality inquiry as it pertains to federal question jurisdiction is distinct from the
merits of the case and has no bearing on the strength of Plaintiffs’ underlying claims. See Gunn
v. Minton, 568 U.S. 251, 260 (2013) (“The substantiality inquiry under Grable looks . . . to the
importance of the issue to the federal system as a whole.”).

                                                  9

Case 2:19-cv-00157-HSM-CHS Document 1 Filed 09/03/19 Page 9 of 35 PageID #: 9
            26.   The source of the asserted legal duty to monitor and report suspicious orders of

  controlled substances is the CSA, 21 U.S.C. §§ 801, et seq., and its implementing regulations.

  See 21 C.F.R. § 1301.75(b) (duty to monitor and report suspicious orders of controlled

  substances). The Complaint makes this clear on its face. See Compl. ¶ 229 (referencing the

  CSA’s schedule of drugs); id. ¶ 610 (discussing the requirement to “design and operate a system

  to disclose . . . suspicious orders of controlled substances” and maintain “effective controls

  against diversion” under 21 C.F.R. § 1301.74 and 21 U.S.C. § 823(a)(1)); id. ¶¶ 721-25, 729

  (discussing DEA letters and briefings that establish a duty to report suspicious orders and prevent

  opioid diversion); id. ¶ 745 (discussing duties to inform authorities of suspicious orders,

  including the DEA); id. ¶ 968 (defining “registrants” who must monitor and report suspicious

  orders of controlled substances under 21 U.S.C.§ 823; 21 C.F.R. § 1300.02(b)); id. ¶ 986

  (alleging that Defendants violated “both State law and Federal Controlled Substances Act” in

  failing to report suspicious orders of prescription opioids).

            27.   The source of the asserted legal duty to suspend shipments of suspicious orders is

  21 U.S.C. § 823(b) and (e), as interpreted by the Drug Enforcement Administration (“DEA”) of

  the United States Department of Justice. Specifically, DEA interprets the public interest factors

  for registering distributors under the CSA, 21 U.S.C. § 823(b) and (e), to impose a responsibility

  on distributors to exercise due diligence to avoid filling suspicious orders that might be diverted

  to unlawful uses. See Masters Pharm., Inc. v. DEA, 861 F.3d 206, 212-13 (D.C. Cir. 2017)

  (citing In re Southwood Pharm., Inc., Revocation of Registration, 72 Fed. Reg. 36,487, 36,501,

  2007 WL 1886484 (DEA July 3, 2007), as source of DEA’s “Shipping Requirement”). Again,

  Plaintiffs’ Complaint makes this clear on its face. See, e.g., Compl. ¶ 968 (citing 21 U.S.C.

  § 823).



                                                   10

Case 2:19-cv-00157-HSM-CHS Document 1 Filed 09/03/19 Page 10 of 35 PageID #: 10
         28.    Plaintiffs’ theories of liability against Cardinal Health and other Distributor

  Defendants, as pled in the Complaint, are predicated on allegations that Cardinal Health and

  Distributor Defendants breached alleged duties under the CSA to implement effective controls to

  detect and report “suspicious” pharmacy orders for prescription opioids and—crucial to

  Plaintiffs’ claims—to refuse to ship such orders to Tennessee and Southwest Virginia

  pharmacies.

         29.    Specifically, Plaintiffs plead that Cardinal Health and the other Distributor

  Defendants violated federal law with, among others, the following allegations:

                a.      “The Distributor Defendants owe a duty under, inter alia, common law

                        and statutory law, to monitor, detect, investigate, refuse to fill, and report

                        suspicious orders of prescription opioids as well as those orders which the

                        Distributor Defendants knew or should have known were likely to be

                        diverted.” Comp. ¶ 711.

                b.      “Defendants are subject to various duties to report the quantity of

                        Schedule II controlled substances in order to monitor such substances and

                        prevent oversupply and diversion into the illicit market.” Id. ¶ 714.

                c.      “In addition to reporting all suspicious orders, distributors must also stop

                        shipment on any order which is flagged as suspicious and only ship orders

                        which were flagged as potentially suspicious if, after conducting due

                        diligence, the distributor can determine that the order is not likely to be

                        diverted into illegal channels.” Id. ¶ 718.




                                                  11

Case 2:19-cv-00157-HSM-CHS Document 1 Filed 09/03/19 Page 11 of 35 PageID #: 11
                 d.     “The Distributor Defendants failed to report ‘suspicious orders,’ which the

                        Distributor Defendants knew were likely to be diverted, to the relevant

                        governmental authorities.” Id. ¶ 741.

                 e.     “The Distributor Defendants breached their duty to ‘design and operate a

                        system to disclose to the registrant suspicious orders of controlled

                        substances’ and failed to inform the authorities, including the DEA, of

                        suspicious orders when discovered in violation of their duties under state

                        law.” Id. ¶ 745.

         30.     Plaintiffs do not identify Tennessee or Virginia authority to serve as the basis of

  their claims against the Distributor Defendants, though they purport to do so. See Compl. ¶¶

  610, 713, 734, 745. The authority Plaintiffs cite does not require wholesale pharmaceutical

  distributors to identify and report suspicious orders of controlled substances to state government

  officials or entities, nor does it require wholesale pharmaceutical distributors to “stop,”

  “prevent,” or “avoid filling” suspicious orders of controlled substances from registered

  pharmacies. Instead, the authority cited by Plaintiffs simply establishes certain storage and

  record-keeping requirements, see T.C.A. § 53-14-110, Va. Code Ann. § 54.1-3404(D); prohibits

  the dissemination of false advertisement, see Va. Code Ann. § 54.1-3457; establishes

  requirements for registration with state boards of pharmacy, see Va. Code Ann. § 54.1-3422 to

  3425, Board Tenn. Comp. R. & Regs. 1140-09-.03(1); establishes criminal penalties for

  violations by individuals of the Tennessee Narcotic Drugs and Drug Control Act, see T.C.A. §

  53-11-401, T.C.A. § 53-11-402; and regulates to whom manufacturers or wholesalers may

  distribute Schedule II drugs without written orders or electronic order “in compliance with

  federal laws and regulations,” see Va. Code Ann. § 54.1-3415. Thus, the only conceivable basis



                                                 12

Case 2:19-cv-00157-HSM-CHS Document 1 Filed 09/03/19 Page 12 of 35 PageID #: 12
  for the duties on which Plaintiffs’ claims rest (i.e., the duties to report and halt suspicious orders

  for prescription opioids) is the CSA and DEA regulations. Plaintiffs therefore have pleaded

  federal questions merely dressed up as state law claims.

           31.   Under the artful pleading doctrine, Plaintiffs may not escape federal jurisdiction

  merely by omitting citations to the federal statutes and regulations that serve as the exclusive

  bases for Plaintiffs’ claims. See Mikulski, 501 F.3d at 560 (“[P]laintiffs may not avoid removal

  jurisdiction   by   artfully   casting   their   essentially   federal   law   claims   as   state-law

  claims.”) (citations and quotation marks omitted). Where it appears that the plaintiffs may have

  carefully crafted the complaint to circumvent federal jurisdiction, this Court should “consider

  whether the facts alleged in the complaint actually implicate a federal cause of action.” Id. at

  561; see also Berera v. Mesa Med. Grp., PLLC, 779 F.3d 352, 358 (6th Cir. 2015); Her Majesty

  the Queen in Right of the Province of Ontario v. City of Detroit, 874 F.2d 332, 339 (6th Cir.

  1989).

           32.   The federal question presented by Plaintiffs’ claims therefore is “(1) necessarily

  raised, (2) actually disputed, (3) substantial, and (4) capable of resolution in federal court without

  disrupting the federal-state balance approved by Congress.” Gunn, 568 U.S. at 258.

           33.   First, Plaintiffs’ state law claims “necessarily raise” a federal question because

  “their asserted right to relief under state law requires resolution of a federal question.” R.I.

  Fishermen’s All., 585 F.3d at 49; see also PNC Bank, N.A. v. PPL Elec. Util. Corp., 189 F.

  App’x 101, 104 n.3 (3d Cir. 2006) (federal question necessarily raised where “the right to relief

  depends upon the construction or application of federal law.” (citation omitted)); see also North

  Carolina ex rel. N.C. Dep’t of Admin. v. Alcoa Power Generating, Inc., 853 F.3d 140, 146 (4th

  Cir. 2017) (“Regardless of the allegations of a state law claim, ‘where the vindication of a right



                                                    13

Case 2:19-cv-00157-HSM-CHS Document 1 Filed 09/03/19 Page 13 of 35 PageID #: 13
  under state law necessarily turns on some construction of federal law,’ the claim arises under

  federal law and thus supports federal question jurisdiction under 28 U.S.C. § 1331.” (alteration

  omitted)); V.I. Hous. Auth. v. Coastal Gen. Constr. Servs. Corp., 27 F.3d 911, 916 (3d Cir. 1994)

  (“[A]n action under 28 U.S.C. § 1331(a) arises only if the complaint seeks a remedy expressly

  granted by federal law or if the action requires construction of a federal statute, or at least a

  distinctive policy of a federal statute requires the application of federal legal principles”

  (emphasis added)).

         34.       As pled, Plaintiffs’ claims against Cardinal Health and the other Distributor

  Defendants require Plaintiffs to establish that Distributor Defendants breached duties arising

  solely under federal law, by failing to stop shipments of otherwise lawful orders of controlled

  substances into Tennessee and Southwest Virginia.

         35.       For example, in pleading negligence, Plaintiffs allege that Distributor Defendants

  “had a duty to exercise reasonable care in . . . distributing . . . opioid drugs,” and that Distributor

  Defendants breached this duty by “failing to report suspicious orders of opioid pain medications

  in Tennessee.” Compl. ¶¶ 984, 986 (Count II). As noted, however, the alleged duty to prevent

  or halt shipments of suspicious orders arises solely under the federal CSA, and not under state

  law. “Thus, it is not logically possible for [Plaintiffs] to prevail on this cause of action without

  affirmatively answering the embedded question of whether federal law” required Distributor

  Defendants to report and halt shipments of suspicious orders for prescription opioids under the

  circumstances. R.I. Fishermen’s All., 585 F.3d at 49. “That is enough to make out a federal

  question.” Id.

         36.       While plaintiffs are masters of their complaints, and they “may avoid federal

  jurisdiction by exclusive reliance on state law,” Caterpillar, Inc. v. Williams, 482 U.S. 386, at



                                                    14

Case 2:19-cv-00157-HSM-CHS Document 1 Filed 09/03/19 Page 14 of 35 PageID #: 14
  392 (1987) (emphasis added), Plaintiffs here allege violations of federal duties as the basis for

  their state-law claims.5 Although Plaintiffs refer in passing to “Tennessee and Virginia law” and

  claim they give rise to the same duties; see Compl. ¶¶ 181, 610-11, 713; Plaintiffs nowhere

  identify any specific provision of state law that creates a duty for wholesale distributors of

  controlled substances to report or refuse to fill suspicious orders for prescription opioids.

  Tellingly, Plaintiffs cite extensively to DEA letters and briefings that establish a duty to report

  suspicious orders and prevent opioid diversion, id. ¶¶ 721-725, but fail to cite any analogous

  state law provisions establishing that duty.

         37.     In sum, the Complaint necessarily raises a federal issue—namely, whether

  Distributor Defendants violated the CSA—as well as questions regarding the scope of duties

  arising under the CSA.

         38.     Second, this federal issue is “actually disputed” because the parties disagree as to

  the existence and scope of alleged duties arising under the CSA and whether Distributor

  Defendants violated their duties that, as Plaintiffs plead them, arise only under the CSA. Indeed,

  this federal issue is the “central point of dispute.” Gunn, 568 U.S. at 259.


  5
    Furthermore, it is not necessary for federal jurisdiction that Cardinal Health establish that all of
  Plaintiffs’ counts against it raise a federal question. Even if Plaintiffs could prove one or more of
  those counts without establishing a violation of federal law, this Court still has federal-question
  jurisdiction: “Nothing in the jurisdictional statutes suggests that the presence of related state law
  claims somehow alters the fact that [the] complaints, by virtue of their federal claims, were ‘civil
  actions’ within the federal courts’ ‘original jurisdiction.’” City of Chicago v. Int’l College of
  Surgeons, 522 U.S. 156, 166 (1997).
  Because the Court has original jurisdiction over at least one count here, it has supplemental
  jurisdiction over Plaintiffs’ remaining counts against Cardinal Health and the other Distributor
  Defendants, which are so related that they “form part of the same case or controversy.” 28
  U.S.C. § 1367(a); see also Rhode Island Fishermen’s All. 585 F.3d at 48 (“[I]f the district court
  had original jurisdiction over any one of these causes of action, then it had supplemental
  jurisdiction over the rest.”).


                                                   15

Case 2:19-cv-00157-HSM-CHS Document 1 Filed 09/03/19 Page 15 of 35 PageID #: 15
         39.     Third, the federal issue presented by Plaintiffs’ claims is “substantial.” “The

  substantiality inquiry under Grable looks . . . to the importance of the issue to the federal system

  as a whole.” Gunn, 568 U.S. at 260. Among other things, the Court must assess whether the

  federal government has a “strong interest” in the federal issue at stake and whether allowing state

  courts to resolve the issue will “undermine the development of a uniform body of [federal] law.”

  Id. at 260-62 (citation omitted); see also Landers v. Morgan Asset Mgmt., Inc., No. 08-2260,

  2009 WL 962689, *5 (W.D. Tenn. Mar. 31, 2009) (“Where a well-pleaded complaint does not

  seek relief under federal law, a court may find removal proper if the plaintiff’s complaint raises a

  ‘substantial’ federal question.”). As the Supreme Court explained in Grable, “[t]he doctrine

  captures the commonsense notion that a federal court ought to be able to hear claims recognized

  under state law that nonetheless turn on substantial questions of federal law, and thus justify

  resort to the experience, solicitude, and hope of uniformity that a federal forum offers on federal

  issues.” 545 U.S. at 312.

         40.     Plaintiffs’ theories of Distributor Defendants’ liability necessarily require that a

  court determine the existence and scope of Distributor Defendants’ obligations under federal law

  because regulation of controlled substances is first and foremost federal regulation. Indeed,

  Congress designed the CSA with the intent of reducing illegal diversion of controlled substances,

  “while at the same time providing the legitimate drug industry with a unified approach to

  narcotic and dangerous drug control.” H.R. Rep. No. 1444, 91st Cong. (2nd Sess. 1970), as

  reprinted in 1970 U.S.C.C.A.N. 4566, 4571-72.

         41.     Plaintiffs’ theories of Distributor Defendants’ liability thus “involve aspects of the

  complex federal regulatory scheme applicable to” the national prescription medication supply

  chain, Broder v. Cablevision Sys. Corp., 418 F.3d 187, 195 (2d Cir. 2005), and are “sufficiently



                                                  16

Case 2:19-cv-00157-HSM-CHS Document 1 Filed 09/03/19 Page 16 of 35 PageID #: 16
  significant to the development of a uniform body of [controlled substances] regulation to satisfy

  the requirement of importance to the federal system as a whole,” NASDAQ OMX Grp., Inc. v.

  UBS Sec., LLC, 770 F.3d 1010, 1024 (2d Cir. 2014).             The CSA itself notes that “illegal

  importation, manufacture, distribution, and possession and improper use of controlled substances

  have a substantial and detrimental effect on the health and general welfare of the American

  people” and that “[f]ederal control of the intrastate incidents of the traffic in controlled

  substances is essential to the effective control of the interstate incidents of such traffic.” 21

  U.S.C. § 801. Furthermore, “minimizing uncertainty over” reporting obligations under the CSA

  “fully justifies resort to the experience, solicitude, and hope of uniformity that a federal forum

  offers on federal issues.” New York ex rel. Jacobson v. Wells Fargo Nat’l Bank, N.A., 824 F.3d

  308, 317-18 (2d Cir. 2016); see also PNC Bank, N.A., 189 F. App’x at 104 n.3 (state law claim

  “raises a substantial federal question-the interpretation of” federal statute “over which the

  District Court properly exercised removal jurisdiction”); R.I. Fishermen’s All., 585 F.3d at 51

  (“[T]here is a substantial federal interest in ensuring that actions taken in pursuance of [federal

  regulatory programs] receive the uniformity of interpretation that a federal forum offers.”).

  Thus, “[g]iven that . . . the plaintiffs’ claims turn on the interpretation of the federal regulations

  governing” the distribution of controlled substances “and the importance of those regulations to

  the Congressional scheme, this case plainly falls within the narrow swath of cases described in

  Grable.” Anversa v. Partners Healthcare Sys., Inc., 835 F.3d 167, 174 n.5 (1st Cir. 2016).

         42.     Plaintiffs’ attempt to enforce the CSA raises a substantial federal question even

  though the CSA does not provide for a private right of action. In 2005, in Grable, the Supreme

  Court held that lack of a federal cause of action does not foreclose federal-question jurisdiction.

  The Court stated that applying Merrell Dow too narrowly would both “overturn[ ] decades of



                                                   17

Case 2:19-cv-00157-HSM-CHS Document 1 Filed 09/03/19 Page 17 of 35 PageID #: 17
  precedent,” and “convert[ ] a federal cause of action from a sufficient condition for federal-

  question jurisdiction into a necessary one.” Grable, 545 U.S. at 317; see also, e.g., Ranck v. Mt.

  Hood Cable Reg. Comm’n, No. 3:16-cv-02409-AA, 2017 WL 1752954, at *4-*5 (D. Or. May 2,

  2017) (state law claims based on violations of Cable Communications Policy Act raise

  substantial federal questions and satisfy Grable even though no private right of action exists

  under Act).

         43.     Removal is particularly appropriate here because Plaintiffs’ action is but one of

  more than a thousand similar actions nationwide pending in the MDL in the Northern District of

  Ohio. The MDL judge, Judge Polster, is attempting to achieve a national solution to this

  nationwide problem.6

         44.     Fourth, and finally, the federal issue also is capable of resolution in federal court

  “without disrupting the federal-state balance approved by Congress.” Gunn, 568 U.S. at 258.

  Federal courts exclusively hear challenges to DEA authority to enforce the CSA against

  distributors, and litigating this case in a state court runs the risk of the state court applying

  federal requirements inconsistently with the manner in which the federal agency tasked with

  enforcing the CSA—the DEA—applies them. Federal jurisdiction is therefore “consistent with

  congressional judgment about the sound division of labor between state and federal courts

  governing the application of § 1331.” PNC Bank, N.A., 189 F. App’x at 104 n.3.

         45.     In summary, removal of this action is appropriate because Plaintiffs’ “state-law

  claim[s] necessarily raise a stated federal issue, actually disputed and substantial, which a federal

  forum may entertain without disturbing any congressionally approved balance of federal and

  6
    Less than two months after the MDL was created, Judge Polster convened the first day-long
  settlement conference on January 31, 2018. Judge Polster required attendance by party
  representatives and their insurers and invited attendance by Attorneys General and
  representatives of the DEA and FDA.

                                                   18

Case 2:19-cv-00157-HSM-CHS Document 1 Filed 09/03/19 Page 18 of 35 PageID #: 18
  state judicial responsibilities.” Grable, 545 U.S. at 314; see also, e.g., PNC Bank, N.A., 189 F.

  App’x at 104 n.3 (state law claim based on violation of Internal Revenue Code “gives rise to

  federal-question jurisdiction” under Grable); New York ex rel. Jacobson, 824 F.3d at 315–18

  (state law claims based on defendant’s alleged violation of Internal Revenue Code satisfy

  Grable); NASDAQ OMX Grp., Inc., 770 F.3d at 1031 (state law claims premised on violations of

  Exchange Act “necessarily raise disputed issues of federal law of significant interest to the

  federal system as a whole”); Gilmore v. Weatherford, 694 F.3d 1160, 1176 (10th Cir. 2012)

  (“Although plaintiffs could lose their conversion claim without the court reaching the federal

  question, it seems that they cannot win unless the court answers that question. Thus, plaintiffs’

  ‘right to relief necessarily depends on resolution of a substantial question of federal law.’”)

  (citation omitted); Broder, 418 F.3d at 196 (state law claims premised on cable provider’s

  alleged violations of Communication Act’s uniform rate requirement satisfy “Grable test for

  federal-question removal jurisdiction”); Ranck, No. 3:16-cv-02409-AA, 2017 WL 1752954, at

  *5 (state law claims based on violations of Cable Communications Policy Act satisfy Grable).

         46.    To the extent that the Court determines that some, but not all, of Plaintiffs’ claims

  state a substantial federal question, the Court can evaluate whether to retain the non-federal

  claims against the Manufacturer Defendants, Distributor Defendants, Retail Pharmacy

  Defendants, and Individual Defendants under the doctrine of supplemental jurisdiction, 28

  U.S.C. § 1367(a).

  V.     OTHER REMOVAL ISSUES

         47.    Under 28 U.S.C. § 1446(b)(2)(A), all defendants that have been properly joined

  and served must join or consent to removal.

         48.    The following Defendants have been served in this action and consent to

  removal, as indicated by their counsel’s signatures below: Purdue Pharma L.P.; Purdue Pharma
                                                 19

Case 2:19-cv-00157-HSM-CHS Document 1 Filed 09/03/19 Page 19 of 35 PageID #: 19
  Inc.; The Purdue Frederick Company; Richard Sackler; Beverly Sackler; David Sackler; Ilene

  Sackler Lefcourt; Johnathan Sackler; Kathe Sackler; Mortimer D.A. Sackler; Theresa Sackler;
                              7
  John Stewart; Craig Landau; Russell Gasdia; Andrew T. Stokes; Amneal Pharmaceuticals LLC;
                                  8
  Amneal Pharmaceuticals, Inc.; Teva Pharmaceuticals USA, Inc.; Cephalon, Inc.; Johnson &

  Johnson; Janssen Pharmaceuticals, Inc.; Ortho-McNeil-Janssen Pharmaceuticals, Inc. n/k/a

  Janssen Pharmaceuticals, Inc.; Janssen Pharmaceutica, Inc. n/k/a Janssen Pharmaceuticals, Inc.;

  Abbott Laboratories; Abbott Laboratories Inc.; Assertio Therapeutics, Inc.; Endo Health

  Solutions Inc.; Endo Pharmaceuticals Inc.; Mallinckrodt, LLC; SpecGx, LLC; Watson

  Laboratories, Inc.; Actavis LLC; Actavis Pharma, Inc.; Anda, Inc.; H.D. Smith, LLC f/k/a H.D.

  Smith Wholesale Drug Co.; Henry Schein, Inc.; AmerisourceBergen Drug Corporation; Miami-

  Luken, Inc.; Rite Aid of Maryland, Inc.; The Kroger Co.; Kroger Limited Partnership II; CVS

  Health Corporation; CVS Pharmacy, Inc.; CVS Indiana, L.L.C.; Walmart Inc.; Wal-Mart Stores

  East, LP; Walgreens Boots Alliance, Inc.; P & S Pharmacy; Lowell B. Grizzle; and Henry

  Babenco.

         49.    The following Defendants have not been properly served, and thus their consent
                                                                                  9
  to removal is not required: Mark Timney; Teva Pharmaceutical Industries Ltd.; Allergan plc;

  Mallinckrodt plc; Noramco, Inc.; Sharon Naylor; Alicia Naylor; and Gregory Madron.



  7
    By consenting to this removal, Craig Landau does not waive, and expressly reserves and
  preserves, all defenses, including those related to personal jurisdiction.
  8
    By consenting to this removal, Amneal Pharmaceuticals, Inc. and Amneal Pharmaceuticals
  LLC do not waive, and expressly reserve and preserve, all defenses, including those related to
  personal jurisdiction.
  9
    Teva Pharmaceutical Industries Ltd. (“Teva Ltd”) is a foreign company and it is not subject to
  personal jurisdiction in the United States. Teva Ltd. expressly reserves all defenses, including
  those related to personal jurisdiction and service of process.

                                                20

Case 2:19-cv-00157-HSM-CHS Document 1 Filed 09/03/19 Page 20 of 35 PageID #: 20
                                            10                    11
  Nevertheless, Defendants Allergan plc;         Mallinckrodt plc;     and Noramco, Inc. consent to

  removal as indicated by their counsel’s signatures below.

           50.   By filing this Notice of Removal, Cardinal Health and the consenting Defendants

  expressly reserve, and do not waive, any and all defenses that may be available to them,

  including those related to personal jurisdiction and service of process. If any question arises as

  to propriety of removal to this Court, Cardinal Health requests the opportunity to present a brief

  and oral argument in support of its position that this case has been properly removed.

           51.   Pursuant to 28 U.S.C. § 1446(d), Cardinal Health will promptly file a copy of this

  Notice of Removal with the clerk of the state court where the lawsuit has been pending and serve

  notice of the filing of this Notice of Removal on Plaintiffs.

           52.   Cardinal Health reserves the right to amend or supplement this Notice.

           WHEREFORE, Cardinal Health, Inc. removes this action, pending in the Circuit Court

  for Greene County at Greeneville, State of Tennessee, Docket No. CC19CV295BB, to this

  Court.




  10
     Defendant Allergan plc f/k/a Actavis plc, an Irish corporation, disputes that it has been served
  but nevertheless consents to removal out of an abundance of caution and expressly reserves all
  rights and defenses including those related to personal jurisdiction and service of process.
  11
     Defendant Mallinckrodt plc disputes that it has been served but nevertheless consents to
  removal out of an abundance of caution and expressly reserves all rights and defenses including
  those related to personal jurisdiction and service of process.

                                                   21

Case 2:19-cv-00157-HSM-CHS Document 1 Filed 09/03/19 Page 21 of 35 PageID #: 21
  DATED: September 3, 2019              /s/ Zachary C. Howenstine
                                        Zachary C. Howenstine*
                                        Julie Fix Meyer*
                                        Sarah E. Harmon*
                                        Timothy Gearin**
                                        ARMSTRONG TEASDALE LLP
                                        7700 Forsyth Blvd., Suite 1800
                                        St. Louis, MO 63105
                                        Tel: (314) 621-5070
                                        Fax: (314) 621-5065
                                        zhowenstine@armstrongteasdale.com
                                        jmeyer@armstrongteasdale.com
                                        sharmon@armstrongteasdale.com
                                        tgearin@armstrongteasdale.com

                                        Counsel for Cardinal Health, Inc.

                                        *Application for pro hac vice admission filed
                                        with this pleading

                                        *Denotes counsel seeking pro hac vice
                                        admission




                                      22

Case 2:19-cv-00157-HSM-CHS Document 1 Filed 09/03/19 Page 22 of 35 PageID #: 22
  CONSENTS TO REMOVAL


  DECHERT LLP                                   LEWIS, THOMASON, KING, KRIEG &
                                                WALDROP, P.C.
  By: /s/ Mark S. Cheffo
       Mark S. Cheffo                           By: /s/ Robert F. Chapski
       Johnathan Tam                                 Robert F. Chapski, BPR No. 022043
       Rachel Rosenberg                              Whitney Henry Kimerling, BPR No.
       1095 Avenue of the Americas                   029208
       New York, NY 10036-6797                       424 Church Street, Suite 2500
       Tel: (212) 698-3500                           Nashville, TN 37219
       Fax: (212) 698-3599                           Phone: 615-259-1366
       Mark.Cheffo@dechert.com                       Facsimile: 615-259-1389
       jonathan.tam@dechert.com                      rchapski@lewisthomason.com
       Rachel.rosenberg@dechert.com                  wkimerling@lewisthomason.com

      Attorneys for Defendants Purdue Pharma        Albert C. Harvey, BPR No. 007955
      LP, Purdue Pharma Inc., and The Purdue        40 S. Main Street, Suite 2900
      Frederick Company                             Memphis, TN 38103
                                                    Phone: 901-525-8721
                                                    Facsmile: 901-525-6722
                                                    aharvey@lewisthomason.com

                                                    Mark A. Castleberry, BPR No. 024353
                                                    620 Market Street, Fifth Floor
                                                    Knoxville, TN 37901
                                                    Phone: 865-456-4646
                                                    Facsmile: 865-523-6529
                                                    mcastleberry@lewisthomason.com

                                                    Attorneys for Defendants Beverly Sackler,
                                                    Richard Sackler, David Sackler, Ilene
                                                    Sackler Lefcourt, Jonathan Sackler, Kathe
                                                    Sackler, Mortimer D.A. Sackler, and
                                                    Theresa Sackler




                                               23

Case 2:19-cv-00157-HSM-CHS Document 1 Filed 09/03/19 Page 23 of 35 PageID #: 23
  MARINO, TORTORELLA & BOYLE, PC                    SPEARS & IMES LLP

  By: /s/ Kevin Marino                              By: /s/ Linda Imes
       Kevin Marino                                      Linda Imes
       437 Southern Blvd                                 Christopher W. Dysard
       Chatham, NJ 07928                                 51 Madison Ave.
       P: 973-824-9300                                   New York, NY 10010
       F: 973-824-8425                                   P: 212-213-6996
       kmarino@khmarino.com                              F: 212-213-0849
                                                         limes@spearsimes.com
      Attorneys for Defendants John Stewart              cdysard@spearsimes.com

                                                        Attorneys for Defendant Craig Landau

  SALVATORE PRESCOTT & PORTER                       HODGES, DOUGHTY & CARSON,
  PLLC                                              PLLC

  By: /s/ Julie B. Porter                           By: /s/ Joshua J. Bond
       Julie B. Porter, Esq.                               Joshua J. Bond, BPR #020636
       1010 Davis Street                                   617 Main Street
       Evanston, IL 60201                                  P. O. Box 869
       T (312) 283-5711                                    Knoxville, Tennessee 37901-0869
       F (312) 724-8353                                    (865) 292-2307
       porter@spplawyers.com                               jbond@hdclaw.com

      **counsel representing defendant in                 Attorneys for Defendant Andrew T.
      Massachusetts matter**                              Stokes

      Attorneys for Defendant Russell Gasdia




                                               24

Case 2:19-cv-00157-HSM-CHS Document 1 Filed 09/03/19 Page 24 of 35 PageID #: 24
  COPELAND, STAIR, KINGMA & LOVELL, ULMER & BERNE, LLP
  LLP
                                      By: /s/ Paul J. Cosgrove
  By: /s/ Brian S. Spitler                   Paul J. Cosgrove*
         Brian S. Spitler; BPR# 32649        (OH Bar No. 0073160)
         920 McCallie Avenue                 600 Vine Street, Suite 2800
         Chattanooga, TN 37403               Cincinnati, Ohio 45202
         Phone: 423-777-4693                 Phone: 513-698-5034
         Fax: 423-648-2283                   Fax: 513-698-5035
         Email: bspitler@cskl.law            Email: pcosgrove@ulmer.com

         Attorneys for Defendants Amneal                  *Denotes national counsel who will
         Pharmaceuticals LLC and Amneal                   seek pro hac vice admission
         Pharmaceuticals, Inc.
                                                          Attorneys for Defendants Amneal
                                                          Pharmaceuticals LLC and Amneal
                                                          Pharmaceuticals, Inc.

  ULMER & BERNE, LLP                                MORGAN, LEWIS & BOCKIUS, LLP

  By: /s/ Sarah M. Benoit                           By: /s/ Megan R. Braden
         Sarah M. Benoit*                                Megan R. Braden*
         (OH Bar No. 008661)                             Steven A. Reed*
         65 E. State Street, Suite 1100                  Brian M. Ercole*
         Columbus, Ohio 43215                            Tinos Diamantatos*
         Phone: (614) 229-0017                           1701 Market Street
         Fax: (614) 229-0017                             Philadelphia, PA 19103
         Email: sbenoit@ulmer.com                        p: 215-963-5603
                                                         f: 215-963-5001
         *Denotes national counsel who will seek         megan.braden@morganlewis.com
         pro hac vice admission                          steven.reed@morganlewis.com
                                                         brian.ercole@morganlewis.com
         Attorneys for Defendants Amneal                 tinos.diamantatos@morganlewis.com
         Pharmaceuticals LLC and Amneal
         Pharmaceuticals, Inc.                          *Denotes national counsel who will seek
                                                        pro hac vice admission

                                                        Attorneys for Defendants Teva
                                                        Pharmaceuticals Industries LTD (not
                                                        served but consenting); Teva
                                                        Pharmaceuticals USA, Inc.; Cephalon,
                                                        Inc.; Watson Laboratories, Inc.; Actavis
                                                        LLC; and Actavis Pharma Inc.




                                               25

Case 2:19-cv-00157-HSM-CHS Document 1 Filed 09/03/19 Page 25 of 35 PageID #: 25
  O’MELVENY & MYERS LLP                                VENABLE LLP

  By: /s/ Charles C. Lifland                           By: /s/ John A. McCauley
       Charles C. Lifland*                                  John A. McCauley*
       400 South Hope St.                                   James K. O’Connor*
       Los Angeles, CA 90071                                750 E. Pratt St., Ste. 900
       Main: (213) 430-6000                                 Baltimore, MD 2102
       Fax: (213) 430-6407                                  t: 410-244-7655
       clifland@omm.com                                     Fax: 410-244-7742
                                                            JMcCauley@Venable.com
      *Denotes national counsel who will seek               JKO’Connor@Venable.com
      pro hac vice admission
                                                           *Denotes national counsel who will seek
      Attorneys for Defendants Johnson &                   pro hac vice admission
      Johnson; Janssen Pharmaceuticals, Inc.;
      Ortho-McNeil-Janssen Pharmaceuticals,                Attorneys for Defendants Abbott
      Inc. n/k/a Janssen Pharmaceuticals, Inc.;            Laboratories and Abbott Laboratories
      and Janssen Pharmaceutica, Inc. n/k/a                Inc.
      Janssen Pharmaceuticals, Inc.


  BAKER BOTTS LLP                                      ARNOLD & PORTER KAYE SCHOLER
                                                       LLP
  By: /s/ Scott D. Powers
          Scott D. Powers*                             By: /s/ Ingo W. Sprie, Jr.
          David Arlington*                                  Ingo W. Sprie, Jr.
          98 San Jacinto Boulevard, Suite 1500              250 West 55th Street
          Austin, TX 78701                                  New York, NY 10019
          Telephone: (512) 322-2500                         (212) 836-800
          scott.powers@bakerbotts.com                       Ingo.sprie@arnoldporter.com
          david.arlington@bakerbotts.com
                                                           Attorneys for Defendants Endo Health
         Kevin M. Sadler*                                  Solutions Inc. and Endo
         1001 Page Mill Rd., Bldg. One                     Pharmaceuticals Inc.
         Suite 200
         Palo Alto, CA 94304
         Telephone: (650) 739-7500
         kevin.sadler@bakerbotts.com

         *Denotes counsel who will seek pro hac
         vice admission

         Attorneys for Defendant Assertio
         Therapeutics, Inc.



                                                  26

Case 2:19-cv-00157-HSM-CHS Document 1 Filed 09/03/19 Page 26 of 35 PageID #: 26
  ROPES & GRAY LLP                                 KIRKLAND & ELLIS – CHICAGO

  By: /s/ Brien T. O’Connor                        By: /s/ Martin Roth
          Brien T. O’Connor*                            Martin Roth
          Andrew J. O’Connor*                           Timothy Knapp
          800 Boylston Street                           Zachary A. Ciullo
          Boston, MA 02199                              300 North LaSalle St.
          brien.o’connor@ropesgray.com                  Chicago, IL 60654.
          andrew.o’connor@ropesgray.com                 p: 312-862-2425
                                                        f: 312-862-2200
        * Denotes national counsel who will seek        rothm@kirkland.com
        pro hac vice admission                          tknapp@kirkland.com
                                                        zac.ciullo@kirkland.com
      Attorneys for Defendants Mallinckrodt LLC,
      Mallinkcrodt plc (not served but                 Attorneys for Defendant Allergan plc
      consenting), and SpecGx LLC                      (not served but consenting)

  FOLEY & LARDNER LLP                              MILLER & MARTIN

  By: /s/ James W. Matthews                        By: /s/ Kyle W. Eiselstein
     James W. Matthews*                                    Kyle W. Eiselstein
     Ana Maria Francisco*                                  Volunteer Building, Suite 1200
     111 Huntington Avenue, Suite 2600                     832 Georgia Avenue
     Boston, MA 02199                                      Chattanooga, TN 37402
     jmatthews@foley.com                                   p: 423-785-8352
     afrancisco@foley.com                                  f: 423-321-1517
                                                           Kyle.Eiselstein@millermartin.com
     *Denotes national counsel who will seek pro
     hac vice admission                               Attorneys for Defendants H.D. Smith
                                                      LLC f/k/a Smith Wholesale Drug Co.
      Attorneys for Defendant Anda, Inc.




                                              27

Case 2:19-cv-00157-HSM-CHS Document 1 Filed 09/03/19 Page 27 of 35 PageID #: 27
  BARNES & THORNBURG, LLP                           KIZER & BLACK ATTORNEYS, PLLC

  By: /s/ William Padgett                           By: /s/ Cathy H. Morton
          William Padgett*                               Cathy H. Morton, TN BPR #010240
          William Hahn                                   217 East Broadway
          Oni Harton                                     Maryville, TN 37804
          11 South Meridian Street                       p: 865-980-1602
          Indianapolis, IN 46204                         f: 865-980-6143
          p: 317-236-1313                                cmorton@kizerblack.com
          f: 317-231-7433
          william.padgett@btlaw.com                    Attorneys for Defendants Henry Schein,
          william.hahn@btlaw.com                       Inc.
          oni.harton@btlaw.com

     *Denotes national counsel who will seek pro
     hac vice admission

     Attorneys for Defendants H.D. Smith LLC
     f/k/a Smith Wholesale Drug Co.

  MILLER & MARTIN                                   MCDONALD HOPKINS LLC

  By: /s/ Roger W. Dickson                          By: /s/ Richard H. Blake
         Roger W. Dickson (#001933)                     Richard H. Blake (0083374)
         Kyle W. Eiselstein (#020727)                   600 Superior Avenue, East
         Leah M. Gerbitz (#016698)                      Suite 2100
         Miller & Martin PLLC                           Cleveland, OH 44114
         1200 Volunteer Building                        216-348-5839 (Office)
         832 Georgia Ave.                               216-348-5474 (Facsimile)
         Chattanooga, TN 37402                          rblake@mcdonaldhopkins.com
         Tel: (423) 756-6600
         Fax: (423) 785-8480                            Attorneys for Defendant Miami-Luken,
         roger.dickson@millermartin.com                 Inc.
         leah.gerbitz@millermartin.com
         kyle.eiselstein@millermartin.com

      Attorneys for Defendant
      AmerisourceBergen Drug Corporation




                                               28

Case 2:19-cv-00157-HSM-CHS Document 1 Filed 09/03/19 Page 28 of 35 PageID #: 28
  GLANKLER BROWN, PLLC                             MORGAN LEWIS & BOCKIUS LLP

  By:_/s/ Larry H. Montgomery__________            By: /s/ Kelly A. Moore
         Larry H. Montgomery (#9579)                       Kelly A. Moore*
         Jeremy G. Alpert (#19277)                         101 Park Ave.
         6000 Poplar Ave., Suite 400                       New York, NY 10178-0060
         Memphis, TN 38119                                 (212) 309-6612 Telephone
         (901) 576-1718 Telephone                          (212) 309-6001 Facsimile
         (901) 525-2389 Facsimile                          kelly.moore@morganlewis.com
         lmontgomery@glankler.com
         jalpert@glankler.com                            * Denotes national counsel who will
                                                         seek pro hac vice admission
        Attorneys for Defendant Rite Aid of
        Maryland, Inc.                                   Attorneys for Defendant Rite Aid of
                                                         Maryland, Inc.

  MORGAN LEWIS & BOCKIUS LLP                       MORGAN LEWIS & BOCKIUS LLP

  By: /s/ Coleen M. Meehan                         By: /s/ William Peterson
          Coleen M. Meehan*                                William Peterson*
          Elisa P. McEnroe*                                1000 Louisiana St., Suite 4000
          1701 Market St.                                  Houston, TX 77002
          Philadelphia, PA 19103-2921                      (713) 890-5188 Telephone
          (215) 963-5892/5917 Telephone                    (713) 890-5001 Facsimile
          (215) 963-5001 Facsimile                         william.peterson@morganlewis.com
          coleen.meehan@morganlewis.com
          elisa.mcenroe@morganlewis.com                  * Denotes national counsel who will
                                                         seek pro hac vice admission
        * Denotes national counsel who will seek
        pro hac vice admission                           Attorneys for Defendant Rite Aid of
                                                         Maryland, Inc.
        Attorneys for Defendant Rite Aid of
        Maryland, Inc.




                                              29

Case 2:19-cv-00157-HSM-CHS Document 1 Filed 09/03/19 Page 29 of 35 PageID #: 29
  BOWLES, RICE, McDAVID, GRAFF &                      HOEPPNER LAW, PLLC
  LOVE
                                                      By: /s/ Josh Hoeppner
  By: /s/ Ronda L. Harvey                                     Josh Hoeppner, B.P.R. #028908
       Ronda L. Harvey (WVSB #6326)                           201 West Sullivan Street
       Fazal A. Shere (WVSB #5433)                            Kingsport, TN 37660
       Unaiza Riaz Tyree (WVSB #13253)                        Phone: (423) 247-6151
       BOWLES RICE LLP                                        Fax: (423) 815-1183
       600 Quarrier Street                                    Email: josh@hoeppnerlaw.com
       Charleston, WV 25301
       Telephone: (304) 347-1100                             Attorneys for Defendants The Kroger
       Facsimile: (304) 343-2867                             Co. and Kroger Limited Partnership
       Email: rharvey@bowlesrice.com                         II
       Email: fshere@bowlesrice.com
       Email: utyree@bowlesrice.com

         Attorneys for Defendants The Kroger Co.
         and Kroger Limited Partnership II

  BURCH, PORTER & JOHNSON, PLLC                       ZUCKERMAN SPAEDER LLP

  By: /s/ Taylor A. Cates_________                    By: /s/ Connor B. O’Croinin
          Taylor A. Cates (BPR #20006)                     Connor B. O’Croinin*
          130 North Court Avenue                           100 East Pratt Street, Suite 2440
          Memphis, Tennessee 38103                         Baltimore, MD 21202-1031
          Telephone: (901) 524-5000                        P: 410-949-1160
          Facsimile: (901) 524-5024                        cocroinin@zuckerman.com
          tacates@bpjlaw.com
                                                             * Denotes national counsel who will
         Attorneys for CVS Health Corporation;               seek pro hac vice admission
         CVS Pharmacy, Inc.; and CVS Indiana,
         L.L.C.                                            Attorneys for Defendants CVS Health
                                                           Corporation; CVS Pharmacy Inc.; and
                                                           CVS Indiana LLC




                                                 30

Case 2:19-cv-00157-HSM-CHS Document 1 Filed 09/03/19 Page 30 of 35 PageID #: 30
  JONES DAY                                           ALSTON & BIRD LLP

  By: /s/ Janelle Geddes                              By: /s/ Jenny A. Hergenrother
       Janelle Geddes                                      Daniel G. Jarcho*
       51 Louisiana Avenue, N.W.                           D.C. Bar No. 391837
       Washington, DC 20001-2113                           950 F Street NW
       T: 202.879.3939                                     Washington, DC 20004
       F: 202.626.1700                                     Telephone: (202) 239-3254
       jgeddes@jonesday.com                                Facsimile: (202) 239-333
                                                           E-mail: daniel.jarcho@alston.com
      Christopher Lovrien*
      Sarah G. Conway*                                    Cari K. Dawson*
      555 S. Flower St., Fiftieth Floor                   Georgia Bar No. 213490
      Los Angeles, CA 90071-2452                          Jenny A. Hergenrother*
      T: 213.489.3939                                     Georgia Bar No. 447183
      F: 213.243.2539                                     1201 West Peachtree Street NW
      cjlovrien@jonesday.com                              Atlanta, GA 30309
      sgconway@jonesday.com                               Tel.: (404) 881-7000
                                                          Fax: (404) 881-7777
      *Denotes national counsel who will seek             E-mail: cari.dawson@alston.com
      pro hac vice admission                              E-mail: jenny.hergenrother@alston.com

      Attorneys for Defendants Walmart Inc. and           *Denotes national counsel who will seek
      Wal-Mart Stores East, LP                            pro hac vice admission.

                                                          Attorneys for Defendant Noramco, Inc.
                                                          (not served but consenting)

  KAY GRIFFIN, PLLC                                   FOX ROTHSCHILD LLP

  By:_/s/ Matthew J. Evans__________                  By: /s/ John W. Reis
         Matthew J. Evans (BPR #017973)                    John W. Reis, Esq.     #024818
         900 S. Gay Street, Suite 802                      101 N. Tryon St., Suite 1300
         Knoxville, Tennessee 37902                        Charlotte NC 28246-0109
         865.314.8422                                      Tel: (704) 384-2600
         matthew.evans@kaygriffin.com                      Fax: (704) 384-2800
                                                           jreis@foxrothschild.com
        Attorneys for Walgreens Boots Alliance
                                                          Attorneys for Defendants P & S
                                                          Pharmacy and Lowell B. Grizzle




                                                 31

Case 2:19-cv-00157-HSM-CHS Document 1 Filed 09/03/19 Page 31 of 35 PageID #: 31
  By: /s/ Henry Daniel Babenco, MD
          Henry Daniel Babenco, MD
          Tel: 270-556-1630
          dbabenco@comcast.net

      Defendant Henry Babenco (pro se)




                                         32

Case 2:19-cv-00157-HSM-CHS Document 1 Filed 09/03/19 Page 32 of 35 PageID #: 32
                                  CERTIFICATE OF SERVICE

         I hereby certify that on September 3, 2019, I electronically filed the foregoing document

  via e-mail to the U.S. District Court, Eastern District of Tennessee, and served the same, via e-

  mail and U.S. Mail, postage prepaid, upon counsel of record addressed as follows:

         Gary E. Brewer, Esq.
         BREWER & TERRY, P.C.
         1702 W. Andrew Johnson Highway
         Morristown, TN 37814
         robin@brewerandterry.com

         John W. (“Don”) Barrett, Esq.
         Sterling Starns, Esq.
         David McMullan, Jr., Esq.
         Richard Barrett, Esq.
         BARRETT LAW GROUP, P.A.
         P.O. Box 927
         404 Court Square North
         Lexington, MS 39095
         dbarrett@barrettlawgroup.com
         sstarns@barrettlawgroup.com
         dmcmullan@barrettlawgroup.com
         rrb@rrblawfirm.net

         Warren Burns, Esq.
         BURNS CHAREST, LLP
         900 Jackson St., Suite 500
         Dallas, Texas 75202
         wburns@burnscharest.com

         Korey A. Nelson, Esq.
         Lydia A. Wright, Esq.
         Rick Yelton, Esq.
         BURNS CHAREST, LLP
         365 Canal Street, Suite 1170
         New Orleans, LA 70130
         knelson@burnscharest.com
         lwright@burnscharest.com
         ryelton@burnscharest.com




                                                  33

Case 2:19-cv-00157-HSM-CHS Document 1 Filed 09/03/19 Page 33 of 35 PageID #: 33
       Jonathan W. Cuneo, Esq.
       Monica Miller, Esq.
       Mark H. Dubester, Esq.
       David L. Black, Esq.
       Jennifer E. Kelly, Esq.
       Evelyn Li, Esq.
       CUNEO GILBERT & LADUCA, LLP
       4725 Wisconsin Avenue, NW, Suite 200
       Washington, DC 20016
       jonc@cuneolaw.com
       mmiller@cuneolaw.com
       mark@cuneolaw.com
       dblack@cuneolaw.com
       jkelly@cuneolaw.com
       evelyn@cuneolaw.com

       Steve Martino, Esq.
       TAYLOR MARTINO, P.C.
       51 Joseph St.
       Mobile, AL 36602
       SteveMartino@taylormartino.com

       Gerald M. Abdalla, Jr., Esq.
       ABDALLA LAW, PLLC
       602 Steed Road, Suite 200
       Ridgeland, MI 39157
       jerry@abdalla-law.com




                                          34

Case 2:19-cv-00157-HSM-CHS Document 1 Filed 09/03/19 Page 34 of 35 PageID #: 34
  Dated, this 3rd day of September, 2019        /s/ Zachary C. Howenstine
                                                Zachary C. Howenstine*
                                                Julie Fix Meyer*
                                                Sarah E. Harmon*
                                                Timothy Gearin**
                                                ARMSTRONG TEASDALE LLP
                                                7700 Forsyth Blvd., Suite 1800
                                                St. Louis, MO 63105
                                                Tel: (314) 621-5070
                                                Fax: (314) 621-5065
                                                zhowenstine@armstrongteasdale.com
                                                jmeyer@armstrongteasdale.com
                                                sharmon@armstrongteasdale.com
                                                tgearin@armstrongteasdale.com

                                                Counsel for Cardinal Health, Inc.

                                                *Application for pro hac vice admission filed
                                                with this pleading

                                                **Denotes counsel seeking pro hac vice
                                                admission




                                           35

Case 2:19-cv-00157-HSM-CHS Document 1 Filed 09/03/19 Page 35 of 35 PageID #: 35
